Citation Nr: 0106723	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for right knee 
arthritis.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a heart 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to April 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO) which denied 
service connection for right knee arthritis and for a heart 
disorder (claimed as an electrocardiogram irregularity).  For 
reasons addressed below, the Board finds that the issues are 
more appropriately characterized as they appear on the title 
page of this decision.

In written statements in August 1999 and in February 2000, 
the veteran appears to raise claims of clear and unmistakable 
error and for service connection.  The Board refers these 
matters back to the RO for appropriate action.


FINDINGS OF FACT

1.  By unappealed decisions in June 1967 and in March 1990, 
the RO denied entitlement to service connection for right 
knee arthritis and for a heart disorder 
(claimed as angina pectoris), respectively.

2.  Evidence associated with the claims file subsequent to 
the RO's June 1967 and March 1990 denials is not cumulative 
or redundant, but it does not bear directly and substantially 
upon the specific matters under consideration and by itself 
and in connection with evidence previously assembled is not 
so significant that it must be considered to decide fairly 
the merits of the claims.



CONCLUSIONS OF LAW

1.  The RO's June 1967 and in March 1990 decisions denying 
service connection for right knee arthritis and for a heart 
disorder (claimed as angina pectoris), respectively, are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  Evidence which the RO received after the June 1967 and 
March 1990 decisions is not new and material, and the claims 
of entitlement to service connection for right knee arthritis 
and for a heart disorder, respectively, are not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claims of entitlement to 
service connection for right knee arthritis and for a heart 
disorder.  However, the RO previously had considered these 
claims and denied the benefits sought in June 1967 and in 
March 1990, respectively.  The denials were based upon the 
RO's finding no evidence of causal connections between 
current right knee and heart disorders and the veteran's 
service.  The RO decisions became final when the veteran 
declined to initiate appeals.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Winters v. Gober, 219 F.3d 1375, 
1379 (Fed. Cir. 2000).

Right knee arthritis

The evidence of record at the time of the RO's June 1967 
decision included the veteran's service medical records 
(SMRs) and a report of an April 1967 VA examination.  SMRs 
confirm that the veteran sought and received in-service 
treatment in early 1947 for what was diagnosed as moderate, 
acute right knee arthritis.  There is no record of subsequent 
in-service complaint or treatment of this disorder and the 
report of the April 1949 separation examination notes that 
the arthritis resolved without additional complications or 
sequelae.  The VA physicians who examined the veteran in 
April 1967 found no residuals of right knee arthritis and no 
current symptomatology including swelling, tenderness, pain 
upon movement or limited movement.

Evidence added to the record after the RO's June 1967 
decision consists of the following:  reports of VA 
examinations in September 1977, January 1989, August 1993 and 
April 1997; VA hospitalization records from July to August 
1971, and in April 1981; VA treatment records in October 
1982, and from January to July 1993; private evaluation and 
treatment records from September 1988 and from September 1992 
to February 1999, and; several written statements from the 
veteran.  Most of this evidence pertains to matters other 
than the veteran's right knee.  However, an August 1993 VA X-
ray disclosed mild hypertrophic spurring in both of the 
veteran's knees and a contemporaneous examination included a 
diagnosis of right knee osteoarthritis.  These records do not 
include medical evidence of a causal relationship between 
current right knee arthritis and the veteran's service.  In 
several written statements the veteran insisted that he 
incurred current right knee osteoarthritis during service.


A heart disorder

The evidence of record at the time of the RO's March 1990 
decision included the following:  the veteran's SMRs; reports 
of April 1967, September 1977 and January 1989 VA 
examinations; an October 1982 VA treatment record, and; a 
September 1988 evaluation by a private physician.  Most of 
these records did not address the status of the veteran's 
heart.  SMRs confirm that the veteran was diagnosed in 
service with rheumatic heart disorder.  The report of his 
separation examination discloses that in April 1949 his heart 
had no significant abnormality. The physicians who examined 
the veteran in April 1967 VA identified no heart abnormality 
and diagnosed no heart disorder.  A report of an October 1982 
ECG noted abnormal findings including probable left 
ventricular hypertrophy and a September 1988 evaluation from 
a private physician who had treated the veteran identified 
heart abnormalities including angina pectoris and ventricular 
hypertrophy.  There is no medical evidence linking a current 
heart disorder with the veteran's service.

Evidence added to the record after the RO's March 1990 
decision consists of the following: reports of VA 
examinations in, August 1993 and April 1997; VA 
hospitalization records from July to August 1971, and in 
April 1981; VA treatment records from January to July 1993; 
private evaluation and treatment records from September 1992 
to February 1999, and; several written statements from the 
veteran.  Most of this evidence pertains to matters other 
than the veteran's heart.  Beginning in September 1992, 
evaluations of the veteran's health status by a private 
physician treating the veteran note angina and coronary 
artery disease, status post myocardial infarction.  These 
records do not include medical evidence of a causal 
relationship between current heart disorder and the veteran's 
service.  In several written statements the veteran insisted 
that he incurred a current heart disorder during service.

Conclusion

The Board also finds that evidence submitted after earlier RO 
decisions denying service connection cannot be new and 
material because it fails to provide evidence of a causal 
connection between a current right knee or heart disorder and 
the veteran's period of active service.  Only the veteran 
asserts such connections.  However, because the veteran is a 
lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions), nor do they support reopening the 
previously disallowed claims.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that where resolution of an 
issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  Although evidence submitted after 
RO decisions on these matters is not duplicative of 
previously considered evidence, nevertheless it does not bear 
directly and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claims of 

entitlement to service connection for right knee arthritis 
and for a heart disorder and that the RO's June 1967 and 
March 1990 decisions remain final.


ORDER

There being no new and material evidence, the appeal to 
reopen claims of entitlement to service connection for right 
knee arthritis and for a heart disorder are denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

